EXHIBIT 10.1

SIXTH AGREEMENT TO AMEND THE FLOATING RATE NOTE SUPPORT AGREEMENT

THIS SIXTH AMENDMENT is made as of this 22nd day of February, 2011.

WHEREAS, (a) Angiotech Pharmaceuticals, Inc. (“Angiotech”), (b) the entities
listed in Schedule A (together with Angiotech, the “Companies” and each a
“Company”), and (c) each of the other Consenting Noteholders party hereto, each
Consenting Noteholder being a holder of and/or investment advisor or manager
with investment discretion over Floating Rate Notes, executed a Floating Rate
Note Support Agreement dated as of October 29, 2010 concerning the principal
aspects of an Exchange of Floating Rate Notes (as amended by an Agreement to
Amend the Floating Rate Note Support Agreement dated November 29, 2010, a Second
Agreement to Amend the Floating Rate Note Support Agreement dated December 15,
2010, a Third Agreement to Amend the Floating Rate Note Support Agreement dated
January 11, 2011, a Fourth Agreement to Amend the Floating Rate Note Support
Agreement dated January 27, 2011 and a Fifth Agreement to Amend the Floating
Rate Note Support Agreement dated February 7, 2011, the “Support Agreement”);
and

WHEREAS, the Consenting Noteholders party to this sixth amendment (the “Sixth
Amendment”) wish to further amend the Support Agreement in the manner set out in
this Sixth Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Companies and the Consenting Noteholders
party hereto hereby agree as follows:

 

1. Capitalized Terms

Capitalized Terms that are used but not otherwise defined herein shall have the
meanings ascribed thereto in the Support Agreement.

 

2. Consenting Noteholders Party to this Sixth Amendment

Each Consenting Noteholder party to this Sixth Amendment hereby represents and
warrants, severally and not jointly, to each of the other parties to this Sixth
Amendment (and acknowledges that each of the other parties to this Sixth
Amendment is relying upon such representations and warranties) that as of the
date hereof: (a) it either (i) is the sole legal and beneficial owner of the
principal amount of Floating Rate Notes disclosed to Houlihan Lokey as of such
date, or (ii) has the investment and voting discretion with respect to the
principal amount of Floating Rate Notes disclosed to Houlihan Lokey as of such
date; (b) it has the power and authority to bind the beneficial owner(s) of such
Floating Rate Notes to the terms of this Sixth Amendment; and (c) it has
authorized and instructed Houlihan Lokey to advise Angiotech, in writing, of the
aggregate amount of Floating Rate Notes held by the Consenting Noteholders that
are party to this Sixth Amendment.

 

3. Amendments to the Support Agreement

The Support Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

 

- 2 -

  A. Section 1(a) is amended by adding the following:

 

  (vii) the second subsection (1) in the definition of “Asset Sale” in the FRN
Indenture shall be deleted and replaced with the following in the New FRN
Indenture:

“(i) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $1.0 million or (ii) any
transaction described in a schedule to this Indenture, provided, however, that
the transactions described in the foregoing clauses (i) and (ii) shall not be
deemed an Asset Sale (and the Net Proceeds from such transactions not subject to
Section 3.11 and Section 4.10 hereof) only to extent that the Net Proceeds
resulting from such transactions are less than $10.0 million in the aggregate;”

 

  (viii) subsection (6) in the definition of “Asset Sale” in the FRN Indenture
shall be deleted and replaced with the following in the New FRN Indenture:

“the license of any intellectual property of the Company or any of its
Restricted Subsidiaries in the ordinary course of business that is not material
to the Company or any of its Restricted Subsidiaries (as applicable), taken as a
whole, up to an aggregate Fair Market Value of $5.0 million for all such
transactions;”

 

  (ix) the following shall be added as subsection (11) in the definition of
“Asset Sale” in the New FRN Indenture:

“any single transaction or series of related transactions involving the sale of
assets, where the Net Proceeds resulting from such transactions does not cause
the Company and its Restricted Subsidiaries to have consummated Asset Sales,
measured from the date hereof, not otherwise excluded by the exclusions in
(1) through (10) above, resulting in aggregate Net Proceeds greater than $10.0
million (the “First Asset Sale Threshold”); provided, however, that, upon the
aggregate Net Proceeds resulting from all such sales of assets, measured from
the date hereof, exceeding the First Asset Sale Threshold, the amount of the
aggregate Net Proceeds which is less than the First Asset Sale Threshold shall
continue to be deemed not subject to Section 3.11 and Section 4.10 hereof;”

 

  (x) the definition of “LIBOR” in the FRN Indenture shall be amended by adding
the following language to the end of the definition in the New FRN Indenture:

“Notwithstanding the foregoing, if at any time the LIBOR rate as so determined
is less than 1.25%, the LIBOR rate shall be deemed to be 1.25%.”

 

  (xi) the following language shall be added at the end of the definition of
“Net Proceeds” in the New FRN Indenture:



--------------------------------------------------------------------------------

 

- 3 -

“and includes any payment to former shareholders of Quill in respect of any sale
of Quill related assets pursuant to a settlement agreement dated January 27,
2011.”

 

  (xii) the second paragraph of Section 4.10 of the FRN Indenture shall be
deleted and replaced with the following in the New FRN Indenture:

“Within 180 days after the receipt of any Net Proceeds from an Asset Sale, the
Net Proceeds resulting from which causes the Company and its Restricted
Subsidiaries to have consummated Asset Sales, measured from the date hereof,
resulting in aggregate Net Proceeds less than $25.0 million (the “Second Asset
Sale Threshold”), the Company (or the applicable Restricted Subsidiary, as the
case may be) may apply such Net Proceeds at its option:

 

  (1) to repay Indebtedness and other Obligations under a Credit Facility (but
only in the event that such Indebtedness is pari passu or senior in right of
payment to the Notes) and to correspondingly reduce commitments with respect
thereto;

 

  (2) to acquire Business Assets, if, after giving effect to any such
acquisition of Business Assets, such Business Assets become part of or held or
owned by a Guarantor;

 

  (3) to make a capital expenditure; or

 

  (4) to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business;

provided, however, that, in the event the Net Proceeds resulting from an Asset
Sale causes the aggregate Net Proceeds for all Asset Sales by the Company and
its Restricted Subsidiaries, measured from the date hereof, to exceed the Second
Asset Sale Threshold, the amount of the aggregate Net Proceeds which is less
than the Second Asset Sale Threshold shall continue to be subject to this
paragraph.”

 

  (xiii) the fourth paragraph of Section 4.10 of the FRN Indenture shall be
deleted and replaced with the following in the New FRN Indenture:

“Any Net Proceeds from (i) Asset Sales that are not applied or invested as
provided in the second paragraph of this Section 4.10 or (ii) Asset Sales the
Net Proceeds resulting from which cause the Company and its restricted
Subsidiaries to have consummated Asset Sales, measured from the date hereof,
resulting in Net Proceeds greater than the Second Asset Sale Threshold, where
such Net Proceeds are not applied to repay Indebtedness and reduce commitments
as contemplated by Subsection (1) in the second paragraph of this Section 4.10
(except for Net Proceeds subject to the fifth paragraph of this Section 4.10)
will constitute “Excess Proceeds.” When the aggregate amount of Excess Proceeds
exceeds $5.0



--------------------------------------------------------------------------------

 

- 4 -

million, within 20 days thereof, the Company will make an Asset Sale Offer to
all Holders of Notes and all holders of other Indebtedness that is pari passu
with the Notes containing provisions similar to those set forth in this
Indenture with respect to offers to purchase or redeem with the proceeds of
sales of assets in accordance with Section 3.11 hereof to purchase the maximum
principal amount of Notes and such other pari passu Indebtedness that may be
purchased out of the Excess Proceeds. The offer price in any Asset Sale Offer
will be equal to 100% of the principal amount plus accrued and unpaid interest,
if any, to the date of purchase, and will be payable in cash. If any Excess
Proceeds remain after consummation of an Asset Sale Offer, the Company may use
those Excess Proceeds for any purpose not otherwise prohibited by this
Indenture. If the aggregate principal amount of Notes and other pari passu
Indebtedness tendered into such Asset Sale Offer exceeds the amount of Excess
Proceeds, the Trustee will select the Notes and such other pari passu
Indebtedness to be purchased on a pro rata basis. Upon completion of each Asset
Sale Offer, the amount of Excess Proceeds will be reset at zero.”

 

  (xiv) The words “$25.0 million” in the fifth paragraph of Section 4.10 of the
FRN Indenture shall be deleted and replaced with the words “$5.0 million” in the
New FRN Indenture;

 

  (xv) Section 9.02 of the FRN Indenture shall be amended by adding the
following language as a new second paragraph thereto in the New FRN Indenture:

“However, the consent of Holders of seventy-five percent (75%) in aggregate
principal amount of the then outstanding Notes (including without limitation,
Additional Notes, if any) voting as a single class (including, without
limitation, consents obtained in connection with a tender offer or exchange
offer for, or purchase of, the Notes) shall be required for any amendment,
supplement or waiver under this Section 9.02 that amends, supplements, or waives
the application of, as applicable, (i) the second subsection (1), subsection
(6) or subsection (11) in the definition of “Asset Sale” in Section 1.01 hereof;
(ii) the definition of “LIBOR” in Section 1.01 hereof; (iii) the definition of
“Net Proceeds” in Section 1.01 hereof; (iv) the second, fourth or fifth
paragraphs of Section 4.10 hereof; or (v) this paragraph.”

 

  (xvi) The schedule referred to in the second subsection (1) in the definition
of “Asset Sale” in the New FRN Indenture shall contain the information set forth
in Schedule “E” of the Support Agreement.

 

  B. The attached Schedule “B” shall be added as Schedule “E” to the Support
Agreement.

 

  C. Section 1 is amended by adding the following:



--------------------------------------------------------------------------------

 

- 5 -

  (e) the New Floating Rate Notes shall have the attributes described in the
Exchange Offering Memorandum dated February 10, 2011, modified to reflect
Subsection (1)(a) of this Agreement.

 

  D. Section 4(c)(viii) shall be deleted and replaced with the following:

“not (A) object to, delay, impede or take any other action to interfere with the
acceptance or implementation of the Exchange Transaction or the Recapitalization
Transaction; (B) propose, file, support or vote in favour of any alternative
exchange offer, restructuring, workout or plan of compromise or arrangement or
reorganization of or for the Companies; or (C) take any action, directly or
indirectly, that is materially inconsistent with, or is intended or is likely to
interfere with the consummation of, the Exchange Transaction, except as required
by applicable Law or by any stock exchange rules, by any other regulatory
authority having jurisdiction over the Consenting Noteholder or by any court of
competent jurisdiction.”

 

  E. Section 4(d) shall be deleted and replaced with the following:

“Each Consenting Noteholder agrees to support the Recapitalization Transaction
and execute a Waiver Letter in a form acceptable to the Trustee, pursuant to
which the Consenting Noteholder agrees to waive any and all “Defaults” and
“Events of Default” (as defined in the FRN Indenture), and change of control, if
any, that may arise as a result of the steps to implement or completion of the
Recapitalization Transaction pursuant to an exchange offer, plan of arrangement
under the Canada Business Corporations Act (Canada) or any plan or proceedings
under any insolvency proceeding or statute in Canada or the United States,
including, without limitation, the Companies’ Creditors Arrangement Act, or the
United States Bankruptcy Code, and, if applicable, waive any cross-default under
the FRN Indenture that may arise as a result of Angiotech’s failure to pay any
interest or principal or other payments that may be due and payable now or in
the future under the Senior Subordinated Note Indenture and any event of default
resulting from the filing by the Companies under the CCAA and Chapter 15 of the
United States Bankruptcy Code (collectively, the “Waiver Matters”). For greater
certainty, nothing in this Agreement requires the Consenting Noteholders or any
of them to indemnify the Trustee or any other Person in any manner whatsoever.
As an alternative to effecting the Exchange Terms by way of exchange offer, the
Companies may complete the Exchange Transaction by way of (i) a plan under the
Canada Business Corporations Act (Canada); (ii) any plan or proceedings under
any insolvency proceeding or statute in Canada or the United States, including,
without limitation, the Companies’ Creditors Arrangement Act, or the United
States Bankruptcy Code; or (iii) a consent solicitation and amendment to the FRN
Indenture (collectively, the “Alternative Transaction Structures”), and the
Consenting Noteholder hereby consents to and agrees to vote in favour of the
completion of the Exchange Transaction pursuant to any of the Alternative
Transaction Structures, provided that the Consenting Noteholder receives
Floating Rate Notes that have the attributes of the New Floating Rate Notes as
described in Section 1 hereof. Without limiting the generality of the foregoing,
provided that,



--------------------------------------------------------------------------------

 

- 6 -

the Exchange Transaction results in the New Floating Rate Notes having the
attributes described in the Exchange Offering Memorandum dated February 10,
2011, modified to reflect Subsection (1)(a) of this Agreement, subject to the
rights of the Sixth Amendment Consenting Noteholders under the Fee Undertaking,
all Consenting Noteholders shall support, consent to and not oppose the position
of the Company on any motion or other proceeding in the Companies’ proceedings
under the CCAA or Chapter 15 of the United States Bankruptcy Code or any other
related proceeding, including the sanctioning of the Companies’ plan of
arrangement to the extent the Company’s position is supported by Consenting
Noteholders holding not less than a majority of the aggregate principal amount
of Floating Rate Notes subject to this Agreement.”

 

  F. Section 15(n) shall be deleted and replaced with the following:

“This Agreement may be modified, amended or supplemented as to any matter by an
instrument in writing signed by the Companies and Consenting Noteholders that
represent not less than a majority of the Floating Rate Notes subject to this
Agreement; provided, however, that this Agreement may not be modified, amended
or supplemented as to any of the Sixth Amendment Terms, and none of the Sixth
Amendment Terms shall be waived, in each case, without the consent of the
Consenting Noteholders holding not less than 75% of the aggregate principal
amount of Floating Rate Notes subject to this Agreement.”

 

  G. Section 15(o) shall be deleted and replaced with the following:

“Notwithstanding anything to the contrary in Section 15(n) hereof, if this
Agreement is amended, modified or supplemented or any matter herein is approved,
consented to or waived: (i) in a manner that materially adversely affects the
consideration described in Section 1 hereof to be provided to Noteholders or
(ii) such that the Outside Date is extended beyond October 15, 2011, then any
Consenting Noteholder that objects to any such amendment, modification,
supplement, approval, consent or waiver of this Agreement may terminate its
obligations under this Agreement upon five (5) Business Days’ written notice to
the other Parties hereto (each, an “Objecting Noteholder”) and shall thereupon
no longer be a Consenting Noteholder; provided, further, that, in the event that
the Fee Undertaking is breached by Angiotech, in each case, any of the Sixth
Amendment Consenting Noteholders may terminate its obligations under this
Agreement upon five (5) Business Days’ written notice to the other Parties
hereto and shall thereupon be considered an Objecting Noteholder and no longer
be a Consenting Noteholder and have all the rights it would have had as if it
never became a party to this Agreement.”

 

  H. The following shall be added to the Support Agreement as a new Section 16:

“16. Releases

 

  (a)

On the Implementation Date, the Companies and each and every present and former
shareholder, affiliate, subsidiary, director, officer, member (including



--------------------------------------------------------------------------------

 

- 7 -

 

members of any committee or governance council), partner, employee, auditor,
financial advisor, legal counsel and agent of any of the foregoing and any
Person claiming to be liable derivatively through any or all of the foregoing
Persons (each in their capacity as such and being herein referred to
individually as a “Non-FRN Released Party”) shall be released and discharged by
the Consenting Noteholders from any and all demands, claims, actions, causes of
action, counterclaims, suits, debts, sums of money, accounts, covenants,
damages, judgments, orders, including for injunctive relief or specific
performance and compliance orders, expenses, executions, encumbrances and other
recoveries on account of any liability, obligation, demand or cause of action of
whatever nature which any of the Companies’ creditors or other Person may be
entitled to assert, including any and all claims in respect of the payment and
receipt of proceeds and statutory liabilities of present and former directors,
officers, members and employees of the Companies and any alleged fiduciary or
other duty (whether acting as a director, officer, member, employee or acting in
any other capacity), whether known or unknown, matured or unmatured, direct,
indirect or derivative, foreseen or unforeseen, existing or hereafter arising,
based in whole or in part on any omission, transaction, duty, responsibility,
indebtedness, liability, obligation, dealing or other occurrence existing or
taking place on or prior to the later of the Implementation Date and the date on
which actions are taken to implement the Exchange that are in any way relating
to, arising out of or in connection with the Floating Rate Notes, the FRN
Indenture, the Support Agreement (together with all Amendments), the Fee
Undertaking (so long as Angiotech has fully performed all of its obligations
thereunder as of the Implementation Date), any claims, the business and affairs
of the Companies whenever or however conducted, the administration and/or
management of the Companies, the Plan, the CCAA Proceeding, and all claims
arising out of such actions or omissions shall be forever waived and released
(other than the right to enforce the Companies’ obligations under the Support
Agreement (if any), the Plan, the New FRN Indenture or the New Floating Rate
Notes and other than the right of the Sixth Amendment Consenting Noteholders to
enforce Angiotech’s obligations under the Fee Undertaking if such obligations
have not been fully performed by Angiotech as of the Implementation Date), all
to the full extent permitted by Law, provided that nothing herein shall release
or discharge any Released Party for criminal acts or omissions, fraud, gross
negligence or other wilful misconduct or present or former directors of the
Companies with respect to matters set out in section 5.1(2) of the CCAA.

 

  (b)

On the Implementation Date, the Consenting Noteholders and each and every
present and former shareholder, affiliate, subsidiary, director, officer, member
(including members of any committee or governance council), partner, employee,
auditor, financial advisor, legal counsel and agent of any of the foregoing and
any Person claiming to be liable derivatively through any or all of the
foregoing Persons (each in their capacity as such and being herein referred to
individually as an “FRN Released Party”) shall be released and discharged by the
Companies from any and all demands, claims, actions, causes of action,
counterclaims, suits, debts, sums of money, accounts, covenants, damages,
judgments, orders, including for injunctive relief or specific performance and



--------------------------------------------------------------------------------

 

- 8 -

 

compliance orders, expenses, executions, encumbrances and other recoveries on
account of any liability, obligation, demand or cause of action of whatever
nature which any of the Non-FRN Released Party or other Person may be entitled
to assert, whether known or unknown, matured or unmatured, direct, indirect or
derivative, foreseen or unforeseen, existing or hereafter arising, based in
whole or in part on any omission, transaction, duty, responsibility,
indebtedness, liability, obligation, dealing or other occurrence existing or
taking place on or prior to the later of the Implementation Date and the date on
which actions are taken to implement the Exchange that are in any way relating
to, arising out of or in connection with the Floating Rate Notes, the FRN
Indenture, the Support Agreement (together with all Amendments), the Fee
Undertaking (so long as Angiotech has fully performed all of its obligations
thereunder as of the Implementation Date), any claims, the business and affairs
of the Companies whenever or however conducted, the administration and/or
management of the Companies, the Plan, the CCAA Proceeding, and all claims
arising out of such actions or omissions shall be forever waived and released
(other than the right to enforce the Companies’ obligations under the Support
Agreement (if any), the Plan, the New FRN Indenture or the New Floating Rate
Notes and other than the right of the Sixth Amendment Consenting Noteholders to
enforce Angiotech’s obligations under the Fee Undertaking if such obligations
have not been fully performed by Angiotech as of the Implementation Date), all
to the full extent permitted by Law, provided that nothing herein shall release
or discharge any FRN Released Party for criminal acts or omissions, fraud, gross
negligence or other wilful misconduct.”

 

  I. The following definitions shall be added to Schedule “B” of the Support
Agreement:

“Advisors” means Goodmans LLP, Houlihan Lokey, and Latham & Watkins LLP.

“Blackstone” means The Blackstone Group LP.

“CCAA” means the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as
amended.

“CCAA Proceeding” means the proceeding commenced by the Companies under the CCAA
on the Order Date in the Supreme Court of British Columbia at Vancouver under
No. S110587.

“DIP Lender” shall have the meaning ascribed thereto in the Initial Order.

“DIP Credit Agreement” means the credit agreement dated February 7, 2011 between
the Companies, as borrowers and guarantors, certain lenders signatory thereto
and Wells Fargo, as arranger and administrative Agent.



--------------------------------------------------------------------------------

 

- 9 -

“Fee Undertaking” means that certain undertaking dated as of the date of the
Sixth Amendment executed by Angiotech in favour of the Sixth Amendment
Consenting Noteholders.

“Initial Order” means the order obtained by the Companies (as may be amended,
restated or varied from time to time) made by the Honourable Justice Walker of
the Supreme Court of British Columbia under the CCAA dated January 28, 2011.

“Monitor” means Alvarez & Marsal Canada Inc., as Court-appointed Monitor in the
CCAA Proceeding of the Companies.

“Order” means any order of the Court made in connection with the CCAA Proceeding
of the Plan.

“Order Date” means January 28, 2011.

“Plan” means the Plan of Compromise or Arrangement filed by the Companies under
the CCAA, as such Plan may be amended, supplemented or restated from time to
time in accordance with the terms thereof.

“Released Party” shall have the meaning ascribed thereto in Section 16 of this
Agreement.

“Sanction Order” means the Order of the Court sanctioning and approving the
Plan.

“Sixth Amendment” means that certain amendment hereof dated as of February 22,
2011.

“Sixth Amendment Consenting Noteholders” means those holders of Floating Rate
Notes that first executed a Consent Agreement as of the date of the Sixth
Amendment.

“Sixth Amendment Terms” means the amendatory language in respect of the Support
Agreement set forth in subsections (A) through and including (H) of section 3 of
the Sixth Amendment.

“Subordinated Note Indenture Trustee” means U.S. Bank National Association in
its capacity as indenture trustee under the Subordinated Note Indenture and any
duly appointed successor indenture trustee thereunder.

“Wells Fargo” means Wells Fargo Capital Finance, LLC, in its capacity as agent
and lender under the Wells Fargo Credit Agreement and DIP lender under the DIP
Credit Agreement.

 

  J. The following definitions in Schedule “B” of the Support Agreement are
hereby amended deleted and replaced as follows:



--------------------------------------------------------------------------------

 

- 10 -

“Court” means the Ontario Superior Court of Justice or the Supreme Court of
British Columbia.

“Wells Fargo Credit Agreement” means the Credit Agreement dated as of
February 27, 2009, as amended, between the Companies, as borrowers and
guarantors, the lenders signatory thereto and Wells Fargo, as arranger and
administrative agent as amended from time to time.

 

  K. The definition of “Wells Fargo Facility” is hereby deleted from Schedule
“B” of the Support Agreement.

 

4. Support Agreement to apply in full force and effect

Except as expressly modified by the terms of this Sixth Amendment, the terms and
conditions of the Support Agreement shall continue to apply in full force and
effect, unamended.

 

5. Miscellaneous

 

  (a) This Sixth Amendment shall be governed by and construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, without regard to principles of conflicts of law. Each of the parties
to this Sixth Amendment submits to the jurisdiction of the courts of the
Province of Ontario in any action or proceeding arising out of or relating to
this Sixth Amendment.

 

  (b) This Sixth Amendment may be signed in counterparts, each of which, when
taken together, shall be deemed an original. Execution of this Sixth Amendment
is effective if a signature is delivered by facsimile transmission or electronic
(e.g., pdf) transmission.

 

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Sixth Amendment has been agreed and accepted on the date first written
above.

 

ANGIOTECH PHARMACEUTICALS, INC.

By:

  /s/ K. Thomas Bailey  

Name:  K. Thomas Bailey

 

Title:    Chief Financial Officer

AFMEDICA, INC.;

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.;

ANGIOTECH AMERICA, INC.;

ANGIOTECH BIOCOATINGS CORP.;

ANGIOTECH DELAWARE, INC.; ANGIOTECH FLORIDA HOLDINGS, INC.;

ANGIOTECH PHARMACEUTICALS (US), INC.;

B.G. SULZLE, INC.;

MANAN MEDICAL PRODUCTS, INC.;

MEDICAL DEVICE TECHNOLOGIES, INC.;

NEUCOLL, INC.;

QUILL MEDICAL, INC.;

SURGICAL SPECIALTIES CORPORATION;

SURGICAL SPECIALTIES PUERTO RICO, INC.; and

SURGICAL SPECIALTIES UK HOLDINGS LIMITED

By:

  /s/ K. Thomas Bailey  

Name:  K. Thomas Bailey

 

Title:    President



--------------------------------------------------------------------------------

ANGIOTECH INTERNATIONAL HOLDINGS CORP.; and 0741693 B.C. LTD.

By:

  /s/ Jay Dent  

Name:  Jay Dent

 

Title:    President